United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 98-3348
                                      ___________

In re: Heather Patrice Hogrobrooks,        * Appeal from the United States District
                                           * Court for the Eastern District of Arkansas
             Appellant.                    *            [UNPUBLISHED]
                                      ___________

                               Submitted: October 12, 1998

                                    Filed: November 9, 1998
                                     ___________

Before FAGG, BRIGHT, BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Heather Patrice Hogrobrooks appeals an order suspending her from the practice
of law before the United States District Court for the Eastern District of Arkansas for
a period of six months. That order is based upon notice from the Arkansas Supreme
Court Committee on Professional Conduct that Ms. Hogrobrooks has been suspended
from practice within the State of Arkansas for a similar period and upon the disciplinary
rules of the Eastern District of Arkansas.

       Having reviewed the record, we conclude that the judgment of the district court
is correct and affirm for the reasons set forth in the district court's order. See 8th Cir.
R. 47B.
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -2-